EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM GOLF TRUST OF AMERICA, INC. Charleston, SC We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-56251, No. 333-39624 and No. 333-39622) and Form S-8 (No. 333-46657, No. 333-39628 and No. 333-46659) of Golf Trust of America, Inc. of our report dated February 22, 2010, relating to the consolidated financial statements which appears in this Form 10-K. /s/ CHERRY, BEKAERT & HOLLAND, L.L.P. Charlotte, North Carolina February
